Citation Nr: 1442134	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the severance of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) was proper.

2.  Entitlement to a rating in excess of 10 percent for pulmonary tuberculosis, inactive.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected inactive pulmonary tuberculosis. 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1973.  

The issue of whether the severance of SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) was proper comes before the Board of Veterans' Appeal (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The remaining issues on appeal come before the Board on appeal from an April 2010 rating decision issued by the RO.

The Veteran requested an RO hearing, which was scheduled in December 2011.  However, prior the hearing, the Veteran cancelled his request.    

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefit Management Service (VBMS), associated with the Veteran's claims.  A review of these records reveals that additional VA treatment records dated to February 2013 as well as a March 2014 supplemental statement of the case are associated with VBMS.  Additional VA treatment records and a December 2013 VA examination report are also located in Virtual VA.  The remaining records contained in Virtual VA and VBMS are either duplicative of records contained in the paper claims file or not pertinent to the issue decided herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for pulmonary tuberculosis, inactive, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Proper administrative procedures were followed to effectuate the severance of entitlement to SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g). 

2.  The Veteran was not entitled to receive VA compensation for tuberculosis on August 19, 1968.  

3.  The January 2010 rating decision that granted SMC under 38 U.S.C.A.  § 1114(q) and 38 C.F.R. § 3.350(g) was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) was proper.  38 U.S.C.A. § 1114(q) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.350(g) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, certain notice considerations apply when severance of a service-connected disability is contemplated.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

In this regard, an August 2010 notice letter sent in connection with the rating decision proposing to sever SMC provided the Veteran with notice of the proposed termination and informed him that he could submit medical or other evidence to show why the termination should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Moreover, in the present case, the RO issued all required VCAA notice in August 2010 prior to the December 2010 rating decision on appeal that severed SMC.  As such, there is no timing error.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates.  However, in the instant case, the absence of such notice is not shown to prejudice the Veteran.  As the Board has determined that severance of SMC was proper, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains private and VA treatment records as well as VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Moreover, in this case, the material facts are not in dispute, and the issue in this case is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

This appeal arises out of the Veteran's disagreement with a decision to sever SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g).  

Initially, as outlined above, the Board notes that the procedural actions required by 38 C.F.R. § 3.105 prior to severing entitlement to SMC have been accomplished.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  As discussed above, the Veteran was notified of the proposed discontinuance of benefits in an August 2010 rating decision.  The only evidence filed by the Veteran was a September 2010 statement claiming that since the benefit had been awarded effective since January 1980, more than 10 years prior it was protected from severance.  Subsequently, the RO discontinued his entitlement SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) in a December 2010 rating decision, effective March 1, 2011.  

In order to sever a benefit, the VA must demonstrate not only that VA has followed the applicable procedural safeguards, but that the grant was clearly and unmistakably erroneous.  The Court has held that the strict evidentiary standard for clear and unmistakable error (CUE) is equally applicable to VA where the issue is severance of service connection based on CUE.  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").

Generally, there is a three-prong test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards apply in a determination of CUE in a final decision are applied to a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

The Board must determine, on the basis of all the evidence of record, whether the January 2010 rating decision was clearly and unmistakably erroneous in granting entitlement to SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g).  

In the January 2010 rating decision, the RO granted SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) indicating that the evidence showed that the Veteran's tuberculosis was completely arrested since January 9, 1980.  In pertinent part, under applicable regulations, with respect to veterans with inactive tuberculosis (or completely arrested), for a veteran who was receiving or entitled to receive compensation for tuberculosis on August 19, 1968, the minimum monthly rate is $67.00.  This minimum special monthly compensation is not to be combined with or added to any other disability compensation.  38 C.F.R. § 3.350(g)(1).  The following paragraph clearly stated that for a veteran who was not receiving or entitled to receive compensation for tuberculosis on August 19, 1968, the special monthly compensation authorized by paragraph (g) (1) of this section is not payable.  38 C.F.R. § 3.350(g)(2).  

In the instant case, the Veteran was not entitled to, or eligible, to receive compensation for tuberculosis on August 19, 1968.  The evidence of record clearly shows that the Veteran had not even entered active duty on that date, much less be entitled to compensation benefits for his service-connected tuberculosis.  The Veteran clearly entered active duty service in April 1971, three years after the required date, and service connection was awarded for tuberculosis as having been incurred during this period of active duty.  There is no legal basis for finding any entitlement as of August 19, 1968.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the RO improperly applied VA regulations, which resulted in clear and unmistakable error in the January 2010 rating decision.  Damrel, 6 Vet. App. at 245.   

In conclusion, it was it was clearly and unmistakably erroneous for the RO to grant entitlement to SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g), and it was proper for the benefit to be severed.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The severance of entitlement to SMC under 38 U.S.C.A. § 1114(q) and 38 C.F.R. § 3.350(g) was proper; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the record includes a letter from the Social Security Administration (SSA) indicating the Veteran is receiving disability benefits as of February 2011 for chronic pulmonary insufficiency and affective disorders.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Veteran was recently afforded a VA examination to address the severity of his pulmonary tuberculosis in December 2013.  The Veteran reported that he experienced continued fatigue and shortness of breath on exercise.  The examiner found that the Veteran suffered from dyspnea on exertion due to his tuberculosis, but found no other pertinent physical findings or symptoms.  However, it does not appear that pulmonary function testing (PFT) was done at that time.  Rather, the examiner relied on testing done in October 2012, over a year previously.  Moreover, although the examiner indicated that the Veteran's tuberculosis condition did not impact his ability to work, an SSA determination shows that the Veteran is receiving disability benefits for chronic pulmonary insufficiency.  Importantly, a private medical report from C.M.Q., M.D., indicates that the Veteran suffers from other respiratory disabilities besides pulmonary tuberculosis, including asthma, bronchitis, and chronic obstructive pulmonary disease.  As such, it is unclear what symptoms are related to his service-connected pulmonary tuberculosis and what symptoms are related to his nonservice-connected respiratory disorders.  Accordingly, given the apparent inconsistencies with respect to the evidence pertaining to the Veteran's functional impairment and in light of the additional SSA records, the Board finds that the Veteran should be afforded another VA examination with current PFT results to address the current severity of his pulmonary tuberculosis.
  
With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran has asserted that this disability is secondary to service-connected inactive pulmonary tuberculosis.  The Veteran was afforded a VA mental disorder examination in March 2010.  The examiner diagnosed the Veteran with depression, not otherwise specified, and opined that it was not caused by or a result of inactive pulmonary tuberculosis.  The examiner rationalized that there was no evidence of psychiatric complaints, symptoms or treatment, or diagnosis of any mental disorders during or after the Veteran's discharge from service, which was over 30 years ago.  

Unfortunately, the examiner's rationale does not support or even address the opinion that the Veteran's psychiatric disorder is not secondary to his service-connected pulmonary tuberculosis as it primarily addresses whether the Veteran's psychiatric disorder is directly related to service.  Moreover, the VA examiner did not provide an opinion as to whether the Veteran has a psychiatric disorder that has been aggravated by his service-connected pulmonary tuberculosis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As such, this examination is not adequate for appellate review.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds that the Veteran should be afforded another VA mental disorder examination.  

Moreover, as noted above, the record includes a private medical report from C.M.Q., M.D., which indicates that he treated the Veteran for the disabilities on appeal.  However, there are no clinical records associated with the record.  In light of the need to remand the case, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. C.M.Q. 

Lastly, the Veteran receives continuing treatment at the San Juan, Puerto Rico, VA Medical Center (VAMC).  As noted above, the most recent VA treatment records associated with the Veteran's VBMS record are dated from February 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from February 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. C.M.Q.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain the Veteran's current and complete VA treatment records from the San Juan VAMC from February 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


4.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA respiratory examination for evaluation of his pulmonary tuberculosis.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide sufficient findings needed to assess the severity of the Veteran's pulmonary tuberculosis, to include identification of all residuals of the Veteran's pulmonary tuberculosis, and providing detailed results of all current pulmonary function testing. 

The examiner should clearly distinguish between service-connected respiratory symptoms and nonservice-connected respiratory symptoms.

Thereafter, based on the evidence of record, the examiner should indicate whether the Veteran's PFT findings are an adequate reflection of his impairment.  In this regard, the examiner should rectify the inconsistencies in the prior December 2013 VA examination report that indicated no functional impairment and the SSA records showing that the Veteran receives disability benefits for chronic pulmonary insufficiency as well as the opinion from Dr. C.M.Q indicating the need for aid and attendance based on his respiratory symptoms.    

A detailed rationale for all opinions expressed should be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA mental disorder examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should clearly identify all psychiatric disorders found to be present.  

(B) After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed psychiatric disorder

i) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder is proximately due to, or caused by, the Veteran's service-connected pulmonary tuberculosis. 
   
b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder has been aggravated by the Veteran's service-connected pulmonary tuberculosis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


